ORDER
The Disciplinary Review Board on October 27,1998, having filed with the Court its decision concluding that by way of reciprocal discipline IMAN A. ABDALLAH of TRENTON, who was admitted to the bar of this State in 1989 and who was disbarred in the State of New York, should be suspended from the practice of law for a period of one year, the Disciplinary Review Board having concluded as authorized by Rule l:20-14(a)(4)(E) that the misconduct established (neglect, lack of diligence, failure to communicate, failure to return retainers, and failure to cooperate with ethics authorities) warrants substantially different discipline from that imposed in New York;
And the Board having further concluded that prior to reinstatement to practice, respondent should be required to complete successfully the Core Courses of the Skills and Methods program offered by the Institute for Continuing Legal Education and to submit proof that he has satisfied the judgment to his client Khavari and returned the file to his client Gothe;
And good cause appearing;
It is ORDERED that IMAN A. ABDALLAH is suspended from the practice of law for a period of one year, and until further Order of the Court, effective February 15, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he has (1) successfully completed the Core Courses of the Skills and Methods program offered by the Insti*552tute for Continuing Legal Education, (2) satisfied the judgment to his client Khavari, and (3) returned the file to his client Gothe; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.